Citation Nr: 1724312	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a skin condition claimed as acne.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1991 to October 1992.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) of the Buffalo, New York Regional Office (RO), which denied service connection for his skin condition.  In April 2012, November 2014, and May 2016 the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDING OF FACT

The evidence as to whether the Veteran's skin condition was caused by an event, injury, or disease is at least in relative equipoise.


CONCLUSION OF LAW

Service connection for skin condition, claimed as acne, is warranted.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome of this decision, a further discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran has been specifically diagnosed with various skin conditions, to include acne, folliculitis, seborrheic dermatitis, rosacea, and tinea versicolor.  His service treatment records corroborate that he received treatment for his acne during active duty.  The Veteran has consistently reported acne while in and throughout the years after service.  Thus, the Board finds that the Veteran has satisfied the first two elements of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's skin condition and his active duty complaints.  Notably, the Veteran underwent VA examinations in September 2008, and in April 2014, received a VA addendum opinion in February 2015 from the April 2014 VA examiner, submitted a private medical opinion regarding the etiology of his condition in February 2016, and received an additional VA medical opinion in September 2016.  The private medical opinion is favorable to the Veteran's claim; the opinions of the VA examiners are unfavorable.  See VA examination (VBMS, document labeled VA Examination, receipt date September 24, 2008); see also VA examination (VBMS, document labeled C&P Exam, receipt date April 30, 2014 page 7 of 8); see also VA Addendum Opinion, (VBMS, document labeled C&P Exam, receipt date February 12, 2015, page 3 of 3); see also VA opinion (VBMS, document labeled C&P Exam, receipt date March 13, 2017); see also compare with, e.g., Private Treatment Records (VBMS, document labeled Third Party Correspondence, receipt date February 25, 2016, page 2 of 2).  The private medical opinion stated that a severe case of acne manifested as a result of military service.  This private doctor based his opinion on medical literature that well-documented how stress produces acne.  The VA medical opinions lacked adequate rationale to support their conclusions.  

The Board is required to evaluate supporting evidence, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  The Board has assessed the credibility and weight of all the evidence to determine its probative value, accounting for the evidence which it finds persuasive or unpersuasive, and providing the reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board is aware that there are deficiencies in both the private opinion and the VA opinions of record.  However, when weighed against the inadequate VA medical opinions, the Board finds that the favorable private medical opinion and the Veteran's competent and consistent reports of acne since service, place the totality of the evidence at least in relative equipoise.  Therefore, service connection for skin condition is warranted.  


ORDER

Entitlement to service connection skin condition, claimed as acne, is granted.



____________________________________________

H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


